UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1MARCH 31, 2013. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 333-141875 IGEN Networks Corp. (Exact name of registrant as specified in its charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 119 North Henry Street, Alexandria, Virginia, 22314 (Address of principal executive offices) (Zip Code) 1-888-244-3650 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The number of shares of the registrant's common stock issued and outstanding as of May 15, 2013 is 15,426,922. Table of Contents TABLE OF CONTENTS PART I Page ITEM 1. FINANCIAL STATEMENTS F-1 to F-11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 PART II ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. MINE SAFETY DISCLOSURES 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 7 Table of Contents Part I FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited interim consolidated financial statements for the three month period ended March 31, 2013 are included herewith. IGEN NETWORKS CORP. Consolidated Financial Statements For the three months ended March 31, 2013 F-1 Table of Contents IGEN NETWORKS CORP. Consolidated Balance Sheets (Unaudited) (Expressed in U.S. dollars) March 31, 2013 December 31, 2012 Assets Current Cash $ $ Accounts receivable Sales taxes receivable - Prepaid expenses Investment Equipment Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Sales taxes payable 9 - Shareholders’ Equity (Deficit) Capital Stock Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding - 15,426,922 and 14,982,478 respectively Additional paid-in capital Accumulated other comprehensive loss ) - Deficit accumulated ) ) Total Liabilities and Shareholders' Equity $ $ Approved on Behalf of the Board "Neil Chan" Director "Richard Freeman" Director The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents IGEN NETWORKS CORP. Consolidated Statement of Operations (Unaudited) (Expressed in U.S. dollars) Three Months Three Months Ended Ended March 31, March 31, Revenue Management services $ $
